Exhibit 10.1

EXECUTION

AMENDMENT NUMBER SIXTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER SIXTEEN (this “Amendment Number Sixteen”) is made this
14th day of October, 2016, by and between PENNYMAC LOAN SERVICES, LLC (“Seller”)
and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement, dated as of
June 26, 2012, by and between Seller and Buyer, as such agreement may be amended
from time to time (the “Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller has requested to amend the Agreement as more specifically set
forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendment. Effective as of October 14, 2016 (the "Amendment Effective
Date"):

Section 2 of the Agreement is hereby amended by deleting the definition of
“Uncommitted Amount” in its entirety and replacing it with the following:

“Uncommitted Amount” shall mean (i) on or prior to December 2, 2016,
$250,000,000, and (ii) at all other times, $50,000,000.

Section 2. Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Sixteen (including any Commitment Fee or extension fee due and payable,
all reasonable fees and out of pocket costs and expenses of the Buyer’s legal
counsel) in accordance with Sections 23 and 25 of the Agreement.

 

Section 3. Representations.  Seller hereby represents to Buyer that as of the
date hereof, the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

Section 4. Binding Effect; Governing Law.  This Amendment Number Sixteen shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SIXTEEN SHALL BE
CONSTRUED IN ACCORDANCE



--------------------------------------------------------------------------------

 



WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 5. Counterparts.  This Amendment Number Sixteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Section 6. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Sixteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 



 

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Sixteen
to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

(Seller)

 

By: /s/ Pamela Marsh______________________

Name:   Pamela Marsh

Title:   Managing Director, Treasurer

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

By:  /s/ Peter Steinmetz______________________

Name:  Peter Steinmetz

Title:   Vice President

 

 

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By: /s/ Pamela Marsh______________________

Name:   Pamela Marsh

Title:   Managing Director, Treasurer

 

 

 

 

Amendment Number Sixteen to Master Repurchase Agreement PLS-Agency

 

 

--------------------------------------------------------------------------------